AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF OBLIGATIONS This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations (“Transfer and Assumption Agreement”) is made as of September 11, 2008, by Hammer Handle Enterprises Inc., a Nevada corporation (“Assignor”), and Cove Park Enterprises Ltd, an Alberta Corpration, (“Assignee”). WHEREAS, Assignor is engaged in the business of mining exploration in British Columbia, and has acquired a 100% interest in the “Pinto” mineral claims, which is comprised of three contiguous British Columbia mineral tenures occupying an aggregate of 230 hectares or 569 acres of land located near Grand Forks, British
